 



Exhibit 10.6
Summary of Compensation for DiamondCluster Outside Directors

          FY06 Comp
Annual Retainer
  $40,000
 
   
Meeting attendance fees
  None
 
   
Equity having a $ value of
  $30,000 in Restricted Stock/$30,000 in SARS
 
   
Vesting
  Quarterly over one year

 

Notes:       (1)   All U.S. board members receiving stock must make an Internal
Revenue Code Section 83(b) tax election filing for the restricted stock grant.  
(2)   All committee chairs receive an additional $10,000 in equity.   (3)   All
Audit Committee members, including the Audit Committee Chair, receive an
additional $5,000 in equity.   (4)   Board members must retain throughout their
term ownership of equity valued at a minimum of $100,000 in accordance with
director stock ownership guidelines.   (5)   Board members are required to sell
any equity through the Partner Equity Sales Program or an approved 10b5-1 plan.

 